Mr. Presiding Justice McSurely delivered the opinion of the court. 6. Master and servant, § 823*—when instruction, as to amount of proof is erroneous. In an action by an employee for personal injury, where plaintiff charged as negligence a violation of the so-called Structural or Building Act, Hurd’s Rev. St. ch. 48 (J. & A. j; 5368 et seq.) held that an instruction that plaintiff must prove failure to erect the scaffold in a safe manner beyond a reasonable doubt was properly refused. 7. Master and servant—what degree of proof required in aotion by servant for injuries due to violation of Structural Act. An action for personal injuries based upon a violation of the so-called Structural or Building Act, Hurd’s Rev. St. ch. 48 (J. & A. j[ 5368 et seq.), is not an action to enforce a penalty, but a civil action to recover compensation for injuries, and the plaintiff is required to prove his case by a preponderance of the evidence only, and not beyond a reasonable doubt. 8. Master and servant, § 778*—when instruction is properly refused as not conforming to evidence. In an action for personal injuries by an employee against his employer, where the plaintiff charged a violation of the Structural or Building Act, and an instruction, that if the plaintiff himself was guilty of violating the statute the jury should find the defendant not guilty, was refused, held that such refusal was proper, as it was shown without contradiction that plaintiff had nothing whatever to do with the erection or construction of the scaffold.